DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Paragraph 0019 constituting laminating glass 20 should be 26, not shown in drawings? Paragraph 0020 recites ‘17having’ instead of 17 having. Paragraph 0022 recites ‘interlayer film 19’ the drawings show 29.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-24, 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (CN111406232), in view of, Ide (WO 2016/068087).

          In regards to claim 19, Daisuke teaches an interlayer film for laminated glass, comprising one or two or more resin layers, (abstract; claim 5)

          wherein the interlayer film comprises a first resin layer comprising a resin and a light diffusion particle, and (para(s) 0005, 0106; 11-12, 13A-B, 14A-B fig.  3, ‘glass structure’, ‘light-scattering resin layer’, ‘glass plates’, ‘2 resin layers’; para 0106)

          any resin layer in the interlayer film for laminated glass comprises (para 0106) 

          wherein a concentration of the light diffusion particle in the first resin layer is 15% by mass or more, (claim 9; para(s) 0004, 0048, 0104, 0141) 

          wherein the haze of a laminated glass produced by using two sheets of clear glass according to JIS R3202 (2011) is 55% or more. (para(s) 0146-0147) 


          The Daisuke reference shares a common assignee but disclosed by another with a priority date of 2017-12-05 teaches the invention as indicated above. In paragraphs 0047 through 0124 it teaches organic materials comprising the scattering layer, and inorganic elements all of which have color which would be obvious for one with ordinary skill. 

          However, Daisuke does not explicitly say colorant or dye.

          Daisuke does not teach:

          a colorant,

          Ide teaches:
          a colorant, (para(s) 0035-0036)
          It would have been obvious before the effective filing date of the invention to combine the ‘image display system’ of Daisuke with the ‘image displaying system’ of Ide in order to provide a projection screen with improved contrast.


          In regards to claim 20, Daisuke teaches an interlayer film for laminated glass according to claim 19, comprising a resin layer other than the first resin layer, comprising a resin and the colorant. (para(s) 0106; 14A-B fig 3, ‘resin layers’) 


          In regards to claim 21, Daisuke teaches an interlayer film for laminated glass according to claim 20, wherein the first resin layer is placed at a side on which light from a light source apparatus is incident, as compared with the resin layer other than the first resin layer. (10-11 fig. 1, ‘image display system’, ‘sheet-like glass structure light scattering compound’; fig 3; abstract; claim 5)
          In regards to claim 22, Diasuke teaches an interlayer film for laminated glass according to claim 19, wherein the first resin layer comprises a resin, a light diffusion particle and a colorant.


          In regards to claim 23, Daisuke teaches an interlayer film for laminated glass according to claim 19, wherein a total light transmittance according to JIS R3 106 (20 19) of laminated glass in which the interlayer film is sandwiched between two sheets of clear glass according to JIS R3202 (2011), is less than 70%. (para 0114, ‘recites transmittance is 45% or more’) 


          In regards to claim 24, Daisuke teaches an interlayer film for laminated glass according to claim 19, wherein the first resin layer has a thickness of 150 pm or less.  (para 0144)


          In regards to claim 27, Daisuke teaches an interlayer film for laminated glass according to claim 19, wherein the light diffusion particle comprises calcium carbonate. (claim 8; para 0027) 

          In regards to claim 28, Daisuke teaches an interlayer film for laminated glass according to claim 19, comprising: (see claim rejection 19)

          second and third resin layers each comprising a resin, wherein the first resin layer is placed between the second and third resin layers. (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’) 


          In regards to claim 29, Daisuke teaches an interlayer film for laminated glass according to claim 28, (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’) Ide teaches wherein any of the first to third resin layers comprises a colorant.  (para(s) 0035-0036)


          In regards to claim 30, Daisuke teaches an interlayer film for laminated glass according to claim 28, further comprising: (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’)

          a fourth resin layer comprising a resin, wherein (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’)

          the fourth resin layer is placed on an outer side of a laminated structure comprising the first to third resin layers, and the fourth resin layer comprises Ide teaches a colorant. (para(s) 0035-0036) 


          In regards to claim 31, Daisuke teaches an interlayer film for laminated glass according to claim 19, (see claim rejection 19) for use in an image display screen. (10-11, 11B fig. 1, ‘image display system’, ‘glass structure with scattering compound’, ‘back surface’)  

          In regards to claim 32, Daisuke teaches an interlayer film for laminated glass according to claim 31, (see claim rejection 31) for use in a rear- projection image display screen.  (10-11, 11B fig. 1, ‘image display system’, ‘glass structure with scattering compound’, ‘back surface’)  

          In regards to claim 33, Daisuke teaches an interlayer film for laminated glass according to claim 19, wherein (abstract; claim 5)

          (i) the first resin layer comprises a resin, the light diffusion particle and (para 0055) Ide teaches the colorant or (para(s) 0035-0036) 

          (ii) the interlayer film for laminated glass comprises a resin layer other than the first resin layer, comprising a resin and (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’; fig 2) Ide discloses the colorant (para(s) 0035-0036) Daisuke teaches and having a thickness larger than that of the first resin layer, the thickness being 50 pm or more.  (para 0144)

          In regards to claim 34, Daisuke teaches a laminated glass comprising paired glass members and the interlayer film for laminated glass according to claim 19, wherein the interlayer film for laminated glass is placed between the paired glass members. (para(s) 0005, 0106; 11-12, 13A-B, 14A-B fig.  3, ‘glass structure’, ‘light-scattering resin layer’, ‘glass plates’, ‘2 resin layers’; para 0106)
 


          In regards to claim 35, Daisuke teaches a laminated glass comprising paired glass members and an interlayer film for laminated glass, the interlayer film being placed between the paired glass members and comprising one or two or more resin layers, comprising a first resin layer comprising a resin and a light diffusion particle, (para(s) 0005, 0106; 11-12, 13A-B, 14A-B fig.  3, ‘glass structure’, ‘light-scattering resin layer’, ‘glass plates’, ‘2 resin layers’; para 0106)

          a concentration of the light diffusion particle in the first resin layer being 15% by mass or more, (claim 9; para(s) 0004, 0048, 0104, 0141)  

          at least any of the paired glass members (para 0106; fig 2) Ide teaches being colored by a colorant, (para(s) 0035-0036)

          wherein the haze of the laminated glass is 55% or more. (para(s) 0146-0147)   


         In regards to claim 36, Daisuke teaches a laminated glass according to claim 35, (see claim rejection 35) wherein at least any of the paired glass members(para 0106; fig 2) Ide discloses contains the colorant, or has on its surface, a colored layer comprising the colorant.  


          In regards to claim 37, Daisuke teaches an image display system comprising the laminated glass according to claim 34, (see claim rejection 34) and a light source apparatus for light irradiation on one surface of the laminated glass. (10-11, 11B fig. 1, ‘image display system’, ‘glass structure with scattering compound’, ‘back surface’)  


          In regards to claim 29, Daisuke teaches an interlayer film for laminated glass according to claim 28, (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’) Ide teaches wherein any of the first to third resin layers comprises a colorant.  (para(s) 0035-0036)


          In regards to claim 30, Daisuke teaches an interlayer film for laminated glass according to claim 28, further comprising: (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’)

          a fourth resin layer comprising a resin, wherein (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’)

          the fourth resin layer is placed on an outer side of a laminated structure comprising the first to third resin layers, and the fourth resin layer comprises Ide teaches a colorant. (para(s) 0035-0036) 

          In regards to claim 33, Daisuke teaches an interlayer film for laminated glass according to claim 19, wherein (abstract; claim 5)

          (i) the first resin layer comprises a resin, the light diffusion particle and (para 0055) Ide teaches the colorant or (para(s) 0035-0036) 

          (ii) the interlayer film for laminated glass comprises a resin layer other than the first resin layer, comprising a resin and (para 0058, ‘recites resin layer may be used alone or in combination of two or more.’; fig 2) Ide discloses the colorant (para(s) 0035-0036) Daisuke teaches and having a thickness larger than that of the first resin layer, the thickness being 50 pm or more.  (para 0144)


Allowable Subject Matter

Claim(s) 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852